Citation Nr: 1309754	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  12-21 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating greater than 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2000 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas that denied the Veteran's claim for a greater than 50 percent disability rating for PTSD.

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on Virtual VA, to ensure a total review of the available evidence.


FINDINGS OF FACT

The competent evidence shows that theVeteran's service-connected PTSD is manifested by occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an increased rating greater than 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a  Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in July 2010.  In the letter, the RO informed the Veteran of what evidence was required to substantiate the claim for service connection and of the Veteran's and VA's respective duties for obtaining evidence.  In the letter the RO also provided notice with regard to how VA assigns disability ratings and effective dates in the event that service connection is established. 

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records and VA treatment records.  The Veteran has also submitted statements in support of his claim.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA medical examination in September 2010.  The examiner, a medical professional, obtained an accurate history and listened to the Veteran's assertions.  The examiner provided the Board with sufficient information to decide the issue on appeal.  Therefore, the Board finds that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227   (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183.

Increased Rating

The Veteran contends that his service-connected PTSD is more disabling than currently evaluated. 

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The following discussion addresses the Veteran's levels of disability from the time the increased rating claim was filed in July 2010.  Francisco, 7 Vet. App. 55; Hart, 21 Vet. App. 505. 

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102. 

The Veteran's PTSD is currently evaluated as 50 percent disabling, effective November 3, 2008, under the criteria of Diagnostic Code 9411.  See 38 C.F.R. § 4.132.  A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411. 

A next higher 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual. 

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work). 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b). 

In this case, the Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor. After a careful review of the record and for reasons and bases expressed immediately below, the Board finds that the medical records as a whole do not support a greater than 50 percent rating for the Veteran's PTSD.  

The Veteran was afforded a VA psychological examination in September 2010.  He reported to the examiner that he experiences difficulty sleeping, anxiety, depression, difficulty communicating with his spouse, and feels awkward around others and has difficulty relating to them.  The examiner noted that the Veteran experiences the following symptoms with moderate severity: withdrawal from social contact, suspiciousness, isolation, feeling constantly on guard, irritability, depression, panic attacks, difficulty being in crowds, and avoidance of stressful situations that may trigger memories of the trauma.  The Veteran reported that his symptoms affect his daily functioning, resulting in difficulty maintaining work and social relationships.  He said he does not want to engage in social activities with family or friends.  He said he experiences hypervigilance and does not trust people easily.

The Veteran reported he left his previous employment in the medical field and had been employed at his father's auto glass repair company for the past two months.  He professed a good relationship with his supervisor and co-workers and said he had lost no time from work due to his PTSD.

With reference to his relationships, the Veteran reported a good relationship with his father and mother but little contact with his siblings.  He stated that he had been married for three years and the relationship had experienced some difficulties due to his PTSD. He reported a good relationship with his young son.

The Veteran reported both trouble falling asleep and waking frequently to "sweep" the room.  He also reported other obsessive-compulsive behavior severe enough to interfere with his routine activities, including constantly checking his surroundings, locking doors, and monitoring those around him.

The Veteran reported no history of violence or suicide attempts or ideation.  He also reported no delusions or hallucinations.  Upon examination, the examiner found the Veteran to be oriented with appropriate appearance and hygiene, appropriate behavior, and good eye contact.  The examiner noted the Veteran's communication and speech as normal.  He further found that the Veteran had appropriate thought processes, normal abstract thinking, normal memory, was able to follow directions, and his judgment was not impaired, all of which weigh against a higher rating.

The examiner found the Veteran to have a flattened affect and an anxious, depressed mood.  He observed that the Veteran showed impaired attention and/or focus, which the Veteran reported caused him difficulty at school and work.  

The examiner stated that the Veteran's isolation and irritability interfere with some activities of daily living, intermittently making him unable to perform daily activities (although he is able to provide self-care).  The examiner found the Veteran has difficulty establishing and maintaing effective work and social relationships because he avoids contact with others and fears when he interacts with others that he will either be threatened or will threaten them.  The examiner noted the Veteran is able to maintain effective family role functioning.  The examiner stated that the Veteran has occasional interference with recreational pursuits because he does not find many acitivities to be fun and has not developed stable leisure activities.

The examiner assigned a GAF of 50.

In an August 2010 statement the Veteran stated that he feels distant from his family and spouse.  He said he is always on guard and feels uncomfortable at work.

In a December 2010 statement the Veteran said his PTSD had made it hard from him to complete college and work because of insecurities including being worried about his surroundings, an inability to concentrate, mild depression, and difficulty working with and trusting others.  He said he is often irritable.  He said he had not worked in eight months because of his PTSD.

In July 2012 the Veteran explained that he felt his social impairment, speech with socializing, suicidal ideation, alchol abuse, difficulty adapting at work, and on and off depression were all symptoms indicative of a 70 percent disability evaluation.

A veteran's level of social and occupational functioning is the crux of any rating assigned under the General Rating Formula.  In this case, the Board finds the Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity, and that the currently assigned 50 percent correctly contemplates his level of functioning. 

Although the evidence suggests the Veteran has difficulty establishing and maintaining effective relationships and avoids contact with others, the VA examiner also noted the Veteran is able to maintain effective family role functioning.  The Veteran reported he has been married for three years, although he has difficulty communicating with his spouse, and has a good relationship with his son and parents.  Although he reported difficulties trusting others and feeling uncomfortable around them, the evidence also suggests the Veteran has been able to work with others.  The Veteran's social functioning does not suggests an inability to maintain effective relationships, but rather difficulties doing so, supporting a 50 percent evaluation.

Although in December 2010 the Veteran stated that he had not worked in eight months, the record reflects the Veteran has had recent employment.  He was employed in the medical field, a job he noted the recent loss of at a June 2010 VA medical appointment.  In September 2010, at the time of his VA examination, he reported he had been employed at his father's glass repair company for the past two months.  He reported to the VA examiner his relationships with his supervisor and co-workers were good and he had not missed any days of work due to PTSD.  At both his examination and in subsequent statements, the Veteran reported difficulty trusting others at work.  However, despite those difficulties and his PTSD symptoms, the Veteran has shown an ability to function in the workplace.

It is important for the Veteran to understand that without problems associated with his PTSD, there would be no basis for the current evaluation, or a compensable evaluation, let alone a higher evaluation.  A 50 percent evaluation indicates a one-half reduction in occupational capability, a considerable disability evaluation that would cause many of the problems the Veteran cites to in his August and December 2010 statements.  

Although a GAF of 50 is assigned when there are serious symptoms or any serious impairment in social, occupational, or school functioning, it is at the top of the range for that category, just below the range of 51 to 60 assigned for moderate symptoms or moderate difficulty in social, occupational, or school functioning.  Considering both the borderline GAF and the Veteran's symptoms as described by the VA examiner and the Veteran himself, the Board finds the Veteran's condition more closely approximates moderate symptoms and a 50 percent rating.

The Board has reviewed the Veteran's statements in detail and finds significant evidence that the Veteran does not meet the next higher criteria.  The Board has considered specifically the symptoms the Veteran noted in his July 2012 statement, including social impairment, alchol abuse, difficulty adapting at work, and on and off depression.  Although the Veteran also notes suicidal ideation among his symptoms in that statement, he denied suicidal ideation at his September 2010 VA examination.  The Board has also considered the obsessional rituals reported by the Veteran at his VA examination of locking doors and checking his surroundings.  The Board notes that the VA examiner described the Veteran's symptoms as moderate and found his isolation and irritability only intermittently prevented him from performing daily activities.  While the Veteran clearly has problems associated with his PTSD (the basis for the 50% finding) he in functioning better than a person with a 70 percent evaluation would be expected to function.  

The Board has also considered entitlement to extraschedular evaluation.  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2012).  

In Thun v. Peake, 22 Vet. App. 111, 115 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate a veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis in the present case, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria utilized above specifically provide for disability ratings based on a combination of occupational and social impairment, reported symptoms, and clinical findings.  The Veteran's PTSD has resulted in such symptoms as social isolation, a depressed mood, and increased anxiety and irritability, which is contemplated by his 50 percent disability rating under Diagnostic Code 9411.  The Board has also considered and applied the provisions of 38 C.F.R. § 4.20, which provide for rating by analogy based on symptomatology and impairment of a disorder that is not specifically listed, or for symptoms not specifically including in the rating criteria.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the Veteran's service-connected PTSD at issue, and referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b). 


ORDER

Entitlement to an increased rating in excess of 50 percent for PTSD is denied.



____________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


